Citation Nr: 1532648	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  09-36 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for microhematuria.  

2.  Whether retroactive payment of $4316 issued September 2009 was proper for Concurrent Retirement and Disability Pay (CRDP).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1982 to February 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  

The issue of whether retroactive payment of $4318 issued effective September 2009 was proper for CRDP being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran does not have a chronic disability associated with microhematuria in service or thereafter.  


CONCLUSION OF LAW

The criteria for service connection for microhematuria have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

 VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)  (2014).   A January 2007 letter satisfied the duty to notify provisions for the microhematuria claim.  

 VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).   The Veteran's service treatment records, private treatment records, post-service treatment records from a military facility, and VA records have also been obtained.  The Veteran was provided a VA medical examination in March 2007.  Of note, it is not clear whether the examiner reviewed the Veteran's claims file.  Nevertheless, the Veteran is shown to have provided an accurate history to the examiner (i.e. that he has had microhematuria during service but that no diagnosis was made pertaining to that symptom); thus, additional review of the Veteran's records was unnecessary.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008). Additionally, this claim turns on whether the Veteran has a current disability pertaining to this matter.  The report is adequate as it is based upon consideration of the Veteran's prior medical history so that the Board's evaluation is a fully informed one, and contains a reasoned explanation. Thus, VA's duty to assist has been met for this claim.  


Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

 To establish service connection, there must be sufficient evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 
16 Vet.App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604   (Fed. Cir. 1996) (table)). Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

 Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) . 

 Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters which can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.   

 When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.  

 Significantly, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992)   (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  Without proof of a present disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

 In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

 The Veteran contends that he has a disability of microhematuria that had its onset during service. 

 The Veteran's service treatment records indicate multiple findings of blood in the Veteran's urine (microhematuria).  Since his service discharge, microhematuria has been noted several times in his medical records.  However, he has had full work-ups that proved normal and there was no evidence of its source.

In a March 2007 VA examination the Veteran reported that there was microhematuria found during service.  The Veteran reported no problems with urination and the examiner noted that there was no functional impairment.  There were no disability findings found on examination related to microhematuria .  The Veteran stated that the examiner stated this was normal for him.

 In consideration of this evidence, the Board finds that the competent and credible evidence of record fails to demonstrate a present disability. Microhematuria has been found, specifically during his March 2007 VA examination performed in connection with the claim.   The Board notes that a diagnosis rendered prior to the claims period may be sufficient to constitute a current disability.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In the Veteran's case, the Board does not find that the evidence in the service treatment records or since that time, forms a basis for finding the existence of a current disability during the claims period.  While hematuria was seen in service and even in medical findings thereafter, no underlying pathology or disability was ever identified.  Thus, in this case, the Veteran's claim does not reach back to grasp a current disability from service.  Therefore, the current disability element of the claim is not substantiated.  

 The Board is cognizant of the Veteran's lay assertion that, essentially,  he had microhematuria in service and that microhematuria was show thereafter.  However, the Veteran is not competent to diagnose himself with a disease associated with the symptom of blood in his urine or to determine that he presently has such a disease as such findings are medical determinations based on more than simple observation of a symptom, and the Veteran lacks the requisite medical expertise to ascertain the cause of that symptom.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau, 492 F.3d at 1372  . Cf. Sanchez-Benitez v. West, 13 Vet. App. 282, 285   (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001) (without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted).  Although the VA examiner has indicated that the Veteran has chronic microhematuria, this is not a disease or disability, but is a laboratory finding only.  Without an underlying disability associated with this finding, service connection cannot be established.  

 As the evidence fails to demonstrate a present disability, or even an in-service disability associated with the symptoms of microhematuria, the preponderance of the evidence is against the claim of service connection for microhematuria.  There is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for microhematuria is denied.  


REMAND

Further development is necessary prior to final adjudication in this case.  

The Veteran claims that the retroactive payment of $4318 issued to him for CRDP was not proper as his payment should have been more than this amount.  He believes that he warrants $30,000 or more for his CRDP.  

An audit worksheet is associated with the claims folder.  However, the worksheet is not clear as it does not specifically indicate how the numbers were obtained or a determination of what the Veteran should have received, and how that was determined.  As such, the Board finds that a remand is necessary in order to prepare a complete and clear audit for the Veteran to be notified and of the audit's findings and to give the Veteran a chance to specifically dispute any aspect of the audit.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must prepare a complete and clear audit regarding CRDP in this case.  The audit should reflect the amounts properly awarded, already paid, and due to the Veteran, if any.  The Veteran should be given an opportunity to specifically dispute the findings of and/or to submit additional argument to the specific findings of the audit.  

2.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of whether retroactive payment of $4318 issued effective September 2009 was proper for CRDP.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


